LEWIS, Judge
(dissenting):
I would find subject matter jurisdiction. The instant case is not a mirror image of Bolser, Dale, or, more recently, United States v. Barber, 23 M.J. 751, (A.F.C.M.R.1987) , in one critical aspect. The impact of the offense of which the appellant stands convicted extended in a tangible manner beyond his immediate household into a small, but identifiable, portion of the Air Force in the person of Sergeant Michael J. Pollock.
Sergeant Pollock was stationed at Tyndall Air Force Base, Florida, far removed from the situs of the offense. He was present at trial solely to support the prosecution’s claim of jurisdiction, not because he could provide testimony relevant to the merits. Although he had been absolved both of child support obligations and the presumption of paternity by a Texas divorce decree, he did have a viable claim of “fatherhood” with respect to the victim. He was present as head of the household in the victim’s home during the first year of her life. During this time he held a position in loco parentis to the victim. She bore his name both then and, subsequently, at the time of the offense and resulting trial. His concern, as expressed at trial, might well be characterized as more that of a potential source of child support payments than as an aggrieved parent. However, it is surely unwise to attempt to predicate jurisdictional determinations upon how an affected service member, drawn into the vortex of a criminal offense committed by another member, happens to react. The fact that the offense did clearly and inevitably enmesh Sergeant Pollock in its legal and socio-economic consequences owing to his past familial relationship with the victim is sufficient, in my view, to establish service-connection.
My view of subject matter jurisdiction in this case represents a minority of one on this court as matters now stand. I would not be inclined to extend my view of service-connection in this case to situations in which service members with no past or present familial relationship to the victim of such an offense become emotionally or otherwise embroiled in the consequences of the offense. In other words, I believe that our past pronouncements in Bolser and Dale remain fundamentally sound.
The military judge is to be commended for his thorough and thoughtful treatment of this issue. However, in his findings and conclusions he has placed undue reliance upon highly subjective, judgmental principles which are more susceptible to stoking irresolvable debate than to defining the limits of service-connection, particularly in this most troublesome area. Examples of three such propositions advanced and discussed by the military judge are: (1) the offense is “repugnant and unconscionable” *504and is likely to create great concern in the military community; (2) the reputation of the military unit as a whole suffers when offenses of this nature become known in the civilian community; and, (3) cases involving child sexual abuse can best be viewed from a “national perspective,” a perspective for which the Air Force is, by implication, better equipped than a given local jurisdiction.
The heinous nature of an offense, coupled with a resulting community sense of outrage, is not a very satisfactory gauge for determining jurisdiction. New would argue that the breaking and entering of a secured hotel room followed by the assault and attempted rape of a young lady residing therein is less than heinous. O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969). Where two communities are concerned, as in O’Callahan and the case before us, can we readily determine which of the two is visited by the greatest degree of public outrage? Is intensity of public outrage, if it can be measured, a reliable basis for selection of a trial forum? While I am pushing this particular approach to jurisdiction to its illogical extremity, I do so with the thought that this is the invariable direction in which this approach leads.
The adverse impact on the reputation of the military unit and service resulting from crimes committed by military members within a civilian community is a factor that may legitimately be considered in conjunction with other factors bearing on jurisdiction. United States v. Abell, 23 M.J. 99 (C.M.A.1986); United States v. Scott, 21 M.J. 345 (C.M.A.1986); United States v. Lockwood, 15 M.J. 1 (C.M.A.1983). However, it is clear enough that this subjective factor was not dispositive of the service-connection issue in these cases. Service-connection should be made of sterner stuff. While such a factor certainly assists in bolstering a claim of jurisdiction grounded on more tangible factors, it helps little standing alone or as viewed in the context of other subjective factors. If military commanders are embarrassed by the unwelcome notoriety of an offense committed by a member in the local community, the reaction is both understandable and appropriate. The member’s military service should be, and in most instances will be, terminated in due course. See United States v. Barber, supra. However, subject matter jurisdiction which purports to be, in any large measure, premised on command embarrassment suffers the same inevitable infirmity of that which is premised on the degree of community outrage.
Can a military court-martial provide a “national perspective” on the perplexing and tragic phenomenon of child sexual abuse that is likely to be lacking in a local forum? This is undoubtedly a question without answer, or, alternatively, a question with too many discordant answers, at the present time. If such a perspective existed in this case it manifested itself, in part, in the form of ten years of confinement, subsequently reduced to seven years of confinement, for one proved act of sodomy with a child. I would suggest that many observers might well argue with the contention that this type of judicial response represents the best product of our national collective wisdom on this matter.
As my fellow judges, I address the issue of service-connection only. Other matters which might otherwise be dispositive need not be reached in view of the majority’s holding that the court-martial lacked subject matter jurisdiction.